NOYES, Circuit Judge
(dissenting). We have held that the complainant has a valid registered trade-mark in the name “Davids.” This requires us to hold, as it seems to me, that the prominent use of the same name in the same business by the defendants should be enjoined. If the decision of the majority be well founded, we meant, little in saying in our original opinion that if a mark “is entitled to registration it"is entitled to protection.” It must, now be accepted that while surnames may become valid registered trade-marks, they are infringed only by the use of the name standing by itself; there is no latitude in protecting them and they can be practically appropriated with impunity.